PREWITT, Judge.
The wife appeals from a judgment finding that the parties’ marriage is irretrievably broken and granting legal separation. See § 452.305.2, RSMo 1986. Appellant contends that there was no basis for finding that the marriage was irretrievably broken.
No findings of fact were requested or made and therefore we consider that the trial court found the facts in accordance with the result reached. Rule 73.01(a)(2). We also give due regard to the opportunity of the trial court to judge the credibility of witnesses. Rule 73.01(c)(2).
Examining the record with those principles in mind convinces us that no error of law appears, that the judgment is supported by substantial evidence and is not against the weight of the evidence.. As each marital dispute is necessarily based on its own facts a further opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
CROW, P.J., and PARRISH, J., concur.